Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of provisional Application 62788270 filed 01/04/2019.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Response to arguments
Applicant’s arguments filed in the amendment filed 08/01/2022 have been fully considered but they are not persuasive. The reasons are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thubert et al., “hereinafter Thubert” (U.S. patent Application: 20100125671) in view of SIEBEL et al., “hereinafter SIEBEL” (U.S. patent Application: 20170006135).


As per Claim 1, Thubert discloses an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which (Thubert, Para.17, The memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein. The processor 220 may comprise necessary elements or logic adapted to execute the software program… in memory 240 and executed by the processor, functionally organizes the device by, inter alia, invoking operations in support of software processes and/or services executing on the device), when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
monitoring interactions (Thubert, Para.12, devices such as sensors that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., temperature, pressure, vibration, sound, radiation, motion, pollutants, Para.30, a node/device 130 may receive data of a particular type at a data frequency F1 from a variety of different sources, Para.31, Once the data of a particular type is received, the device 130 may determine whether there is at least one interested subscriber 110 for that data, Para.32, assume that subscriber S1 has requested (e.g., using conventional techniques as will be appreciated by those skilled in the art) to receive temperature readings from nodes in the network at a frequency of "F2a", e.g., once per hour, and that subscriber S2 has requested to receive pressure readings from nodes in the network at a frequency of "F2b" ) between an IoT device (Thubert, Para.14, a sensor network 100, illustratively comprising nodes/devices, such as one or more devices 130 (e.g., sensors) such as nodes A, B, C)  and an IoT application (Thubert, Para.13, the sensors in a sensor network transmit their data to one or more centralized database management nodes that obtain the data for use with one or more associated applications, Para.14, a sensor network 100, illustratively comprising nodes/devices, such as one or more devices 130 (e.g., sensors) such as nodes A, B, C, etc., and one or more interested subscribers 110 (e.g., sensor sinks) such as nodes S1, S2, Para.47, dynamically activating buffered data publishing functionality based on sensor data frequency and frequency at which subscriber applications request the data allows local publishers to be dynamically activated at strategic places in the network in order to optimally reduce traffic in the network); 
based on the monitoring, identifying an interaction between the IoT device and an IoT application that can be adjusted (Thubert, Para.33, Upon detecting that there is at least one interested subscriber for particular data type, the receiving node may determine a ratio between the subscriber frequency and the data frequency, or F2/F1. If this ratio is less than a configured threshold ("Alpha", e.g., less than 1), then the buffered data publishing feature/functionality may be dynamically activated at the node for that data type and that interested subscriber. Note that all buffered data publishing capable nodes in the computer network 100 may (but need not) use the same rule and the same configured threshold (Alpha), such that the level of aggregation desired is dynamically achieved through each network device computing its role/functionality in the same manner, thus avoiding misconfigurations., Para.41, adjusting the configurable threshold Alpha may also correspondingly move the publishing further up or down the network tree between the sensors and the subscriber. As such, the difference between FIG. 5A and FIG. 5B may be caused by adjusting the configured threshold (Alpha)); 
generating a first instruction in response to identifying the interaction (Thubert, Para.41, adjusting the configurable threshold Alpha may also correspondingly move the publishing further up or down the network tree between the sensors and the subscriber. As such, the difference between FIG. 5A and FIG. 5B may be caused by adjusting the configured threshold (Alpha). That is, a network administrator may manually adjust the threshold on all publisher-capable nodes in the network, and those nodes will dynamically readjust their functionality based on the techniques described herein to replace the buffered data publishing within the network, accordingly. For instance, by adjusting the Alpha to 0.75, both node B and node C in the example above in FIG. 5A would need to activate buffered data publishing (thus, higher Alpha values create more buffered data publishers, and may therefore be referred to as a "level of activation" or "level of aggregation").); and 
issuing the first instruction to the one of the IoT device or the IoT application, so as to cause the one of the IoT device or the IoT application to change the respective behavior, thereby adjusting the interaction between the IoT device and the IoT application (Thubert,Para.46, if there the ratio is not less than the threshold (is greater than or equal to the threshold), then in step 655 the node may simply transmit the latest received data to interested subscriber at the first frequency (i.e., as it is received). The procedure 600 ends in step 660, notably with the inherent ability to continue to receive data, buffer data, change thresholds, change subscriptions, readjust buffered data publishing activity,  Para.47, dynamically activating buffered data publishing functionality based on sensor data frequency and frequency at which subscriber applications request the data allows local publishers to be dynamically activated at strategic places in the network in order to optimally reduce traffic in the network, which is a major change compared to traditional models of sensor based networks. Also, the dynamic techniques protect the network from mis-configurations (e.g., manual configurations or improper/inefficient dynamic configurations) where the frequency at which the data is sent by the source is out of sync with the required demand. That is, the dynamic aspects of one or more embodiments described herein alleviate the need for cumbersome and inefficient manual configuration.).
However Thubert does not explicitly disclose the first instruction indicating a change in behavior for one of the IoT device or the IoT application.
SIEBEL discloses indicating a change in behavior for one of the IoT device or the IoT application (SIEBEL, Para.253, the continuous data processing component 1004 is configured to detect changes, additions, or deletions of data in any of the data sources 208. For example, the continuous data processing component 1004 may monitor data corresponding to analytics for which continuous analytics processing should be performed and initiate processing of a corresponding analytic when that data changes. In one embodiment, the continuous analytics processing may recalculate a metric or analytic based on the changed data. ). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Thubert with the teachings as in SIEBEL. The motivation for implementing an IoT Platform disclosed herein is a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).

With respect to Claim 10 and Claim 19 are substantially similar to Claim 1 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 2, Thubert in view of SIEBEL discloses the apparatus as recited in claim 1, wherein the computer-executable instructions cause the apparatus to perform further operations comprising: generating a second instruction in response to identifying the interaction, the second instruction indicating a change in behavior for the other one of the IoT device or the IoT application(Thubert, Para.41, adjusting the configurable threshold Alpha may also correspondingly move the publishing further up or down the network tree between the sensors and the subscriber. As such, the difference between FIG. 5A and FIG. 5B may be caused by adjusting the configured threshold (Alpha).); and issuing the second instruction to the other one of the IoT device or the IoT application, thereby adjusting the interaction between the IoT device and the IoT application (Thubert, Para.46, if there the ratio is not less than the threshold (is greater than or equal to the threshold), then in step 655 the node may simply transmit the latest received data to interested subscriber at the first frequency (i.e., as it is received). The procedure 600 ends in step 660, notably with the inherent ability to continue to receive data, buffer data, change thresholds, change subscriptions, readjust buffered data publishing activity, Para.28, a network 100 may comprise a plurality of nodes/devices 130 capable of generating and/or receiving data at a given rate or frequency ("F1"), such as sensors (e.g., generating their own data and receiving data from upstream nodes toward a destination). In addition, one or more interested subscribers 110 may also be present in the network. These interested subscribers may generally be defined as entities interested to receive a particular type of data (e.g., temperature, pressure, etc.) and at a particular frequency (i.e., how often the subscriber would like to receive the data, e.g., once per hour, day, etc.) ).
With respect to Claim 20 is substantially similar to Claim 2 and is rejected in the same manner, the same art and reasoning applying.


As per Claim 3, Thubert in view of SIEBEL discloses the apparatus as recited in claim 1, wherein identifying the interaction between the IoT device and the IoT application that can be adjusted comprises determining that a rate at which one of the IoT device or the IoT application publishes data to the apparatus is different as compared to a rate at which the other one of the IoT device or the IoT application samples the data from the apparatus (Thubert, Para.33, the receiving node may determine a ratio between the subscriber frequency and the data frequency, or F2/F1. If this ratio is less than a configured threshold ("Alpha", e.g., less than 1), then the buffered data publishing feature/functionality may be dynamically activated at the node for that data type and that interested subscriber, Para.28, a network 100 may comprise a plurality of nodes/devices 130 capable of generating and/or receiving data at a given rate or frequency ("F1"), such as sensors (e.g., generating their own data and receiving data from upstream nodes toward a destination). In addition, one or more interested subscribers 110 may also be present in the network. These interested subscribers may generally be defined as entities interested to receive a particular type of data (e.g., temperature, pressure, etc.) and at a particular frequency (i.e., how often the subscriber would like to receive the data, e.g., once per hour, day, etc.). This subscriber frequency ("F2") is often different or otherwise asynchronous to the data frequency F1. ).

As per Claim 4, Thubert in view of SIEBEL discloses the apparatus as recited in claim 1, wherein identifying the interaction between the IoT device and an IoT application that can be adjusted comprises determining that a time window during which one of the IoT device of the IoT application publishes data to the apparatus is different as compared to a time window during which the other of the IoT device and the IoT application samples the data from the apparatus (Thubert, Para.41, adjusting the configurable threshold Alpha may also correspondingly move the publishing further up or down the network tree between the sensors and the subscriber. As such, the difference between FIG. 5A and FIG. 5B may be caused by adjusting the configured threshold (Alpha). That is, a network administrator may manually adjust the threshold on all publisher-capable nodes in the network, and those nodes will dynamically readjust their functionality based on the techniques described herein to replace the buffered data publishing within the network, accordingly. For instance, by adjusting the Alpha to 0.75, both node B and node C in the example above in FIG. 5A would need to activate buffered data publishing, Para.36, the latest received data is simply the last data point received from a particular source, e.g., the last data from node A, node B, and node C. Alternatively, when transmitting the data at the desired rate to the subscriber, it may be beneficial (e.g., requested by the subscriber) that all buffered data since a previous transmission be sent to the subscriber (e.g., anything in the buffer 400 not already sent to the interested subscriber). In this manner, the subscriber still obtains all of the data (assuming a large enough buffer), but only at certain desired times.).

As per Claim 5, Thubert in view of SIEBEL discloses the apparatus as recited in 3, wherein the IoT device comprises a sensor having readings, and the behavior of the IoT device comprises publishing the readings to the apparatus, such that the first or the second instructions indicate a change in the rate at which the IoT device publishes the readings or a change in the time window during which the IoT device publishes the readings (Thubert, Para.34, the buffered data publishing function comprises storing the data received at rate F1 in a local database (e.g., buffer 400) where the data is buffered and locally updated, and then forwarding the data to the set of interested sources at their respective rate F2, Para.39, node A has activated its buffered data publishing features (shown with a box), as have other nodes 130 in the network. As an example, assume that nodes A, B, and C each report temperature once every minute (1/min), and that an interested subscriber S1 has requested temperature once every other minute (0.5/min). Nodes B and C will compare their frequency with the requested frequency (0.5/1=0.5), and if that ratio is not less than a configured Alpha (e.g., 0.4), then the nodes simply forward their data toward the interested subscriber without activating their buffered data publishing features ).

As per Claim 6, Thubert in view of SIEBEL discloses the apparatus as recited in claim 5, wherein the behavior of the IoT application comprises sampling the readings from the apparatus, such that the first or the second instructions indicate a change in the rate at which the IoT application samples the readings or a change in the time window during which the IoT application samples the readings (Thubert, Para.34, the buffered data publishing function comprises storing the data received at rate F1 in a local database (e.g., buffer 400) where the data is buffered and locally updated, and then forwarding the data to the set of interested sources at their respective rate F2, Para.39, node A has activated its buffered data publishing features (shown with a box), as have other nodes 130 in the network. As an example, assume that nodes A, B, and C each report temperature once every minute (1/min), and that an interested subscriber S1 has requested temperature once every other minute (0.5/min). Nodes B and C will compare their frequency with the requested frequency (0.5/1=0.5), and if that ratio is not less than a configured Alpha (e.g., 0.4), then the nodes simply forward their data toward the interested subscriber without activating their buffered data publishing features ).


As per Claim 7, Thubert in view of SIEBEL discloses the apparatus as recited in claim 1, wherein identifying the interaction between the IoT device and the IoT application that can be adjusted comprises determining that data published by one of the IoT device or the IoT application is not of interest to the other one of the IoT device or the IoT application that samples the data from the apparatus (Thubert, Para.38, that it is determined that there are no interested subscribers for a type of data received at the device 130 (e.g., radiation, not found in a type field 310 of any entry 320), then the device may simply device to drop the data packets, e.g., based on local policy. Also, where the ratio between the subscriber frequency and the data frequency (F2/F1) is not less than the configured threshold (Alpha), then the buffered data publishing functionality need not be activated, and the received data may simply be transmitted to the interested subscriber(s) at the data frequency. For example, if the interested subscriber desires the data at a greater or equal rate than the data rate, or a rate not slow enough to merit data buffering at the device, then the device 130 need not treat the data any differently than conventional data.).

As per Claim 8, Thubert in view of SIEBEL discloses the apparatus as recited in claim 7, wherein the IoT device comprises a sensor having readings, and the behavior of the IoT device comprises publishing the readings to the apparatus, such that the first instructions indicate a change in which readings are published, such that data that is not of interest to the IoT application is filtered out (Thubert, Para.38, that it is determined that there are no interested subscribers for a type of data received at the device 130 (e.g., radiation, not found in a type field 310 of any entry 320), then the device may simply device to drop the data packets, e.g., based on local policy. Also, where the ratio between the subscriber frequency and the data frequency (F2/F1) is not less than the configured threshold (Alpha), then the buffered data publishing functionality need not be activated, and the received data may simply be transmitted to the interested subscriber(s) at the data frequency. For example, if the interested subscriber desires the data at a greater or equal rate than the data rate, or a rate not slow enough to merit data buffering at the device, then the device 130 need not treat the data any differently than conventional data.).


As per Claim 9, Thubert in view of SIEBEL discloses the apparatus as recited in claim 1, wherein the computer-executable instructions cause the apparatus to perform further operations comprising: receiving one or more recommendation preferences from the IoT device or the IoT application; and generating and issuing the first instructions or the second instructions based on the one more recommendation preferences (Thubert, Para.41, adjusting the configurable threshold Alpha may also correspondingly move the publishing further up or down the network tree between the sensors and the subscriber. As such, the difference between FIG. 5A and FIG. 5B may be caused by adjusting the configured threshold (Alpha). That is, a network administrator may manually adjust the threshold on all publisher-capable nodes in the network, and those nodes will dynamically readjust their functionality based on the techniques described herein to replace the buffered data publishing within the network, accordingly. For instance, by adjusting the Alpha to 0.75, both node B and node C in the example above in FIG. 5A would need to activate buffered data publishing (thus, higher Alpha values create more buffered data publishers, and may therefore be referred to as a "level of activation" or "level of aggregation").).

 With respect to Claim 14 and claim 18 are substantially similar to Claim 9 and are rejected in the same manner, the same art and reasoning applying.


As per Claim 11, Thubert in view of SIEBEL discloses the apparatus as recited in claim 10, wherein identifying the interaction between the IoT device and the plurality of IoT applications that can be adjusted comprises determining that the subset of IoT applications publish commands toward the IoT device during respective publishing time windows and at respective publishing rates (Thubert, Para.41, adjusting the configurable threshold Alpha may also correspondingly move the publishing further up or down the network tree between the sensors and the subscriber. As such, the difference between FIG. 5A and FIG. 5B may be caused by adjusting the configured threshold (Alpha). That is, a network administrator may manually adjust the threshold on all publisher-capable nodes in the network, and those nodes will dynamically readjust their functionality based on the techniques described herein to replace the buffered data publishing within the network, accordingly. For instance, by adjusting the Alpha to 0.75, both node B and node C in the example above in FIG. 5A would need to activate buffered data publishing, Para.36, the latest received data is simply the last data point received from a particular source, e.g., the last data from node A, node B, and node C. Alternatively, when transmitting the data at the desired rate to the subscriber, it may be beneficial (e.g., requested by the subscriber) that all buffered data since a previous transmission be sent to the subscriber (e.g., anything in the buffer 400 not already sent to the interested subscriber). In this manner, the subscriber still obtains all of the data (assuming a large enough buffer), but only at certain desired times.).


As per Claim 12, Thubert in view of SIEBEL discloses the apparatus as recited in claim 10, wherein identifying the interaction between the IoT device and the plurality of IoT applications that can be adjusted further comprises determining that the respective time windows are not aligned with each other, or determining that the respective publishing rates exceed a specified threshold associated with a maximum sampling rate of the IoT device (Thubert, Para.46, in step 620 there is at least one interested subscriber (e.g., S1), then in step 630 the node may compute the ratio between the second frequency at which the interested subscriber desires the data and the first frequency. If this ratio is less than the threshold in step 635 (e.g., F2/F1&lt;Alpha), then buffered data publishing is activated on the node in step 640. As such, through buffered data publishing, the received data may be buffered in step 645 (e.g., into buffers 400), and in step 650, the node may transmit the latest received data (e.g., last, all, average, as mentioned above) to the interested subscriber(s) at the second frequency. Conversely, if there the ratio is not less than the threshold (is greater than or equal to the threshold), then in step 655 the node may simply transmit the latest received data to interested subscriber at the first frequency (i.e., as it is received). The procedure 600 ends in step 660, notably with the inherent ability to continue to receive data, buffer data, change thresholds, change subscriptions, readjust buffered data publishing activity).

As per Claim 13, Thubert in view of SIEBEL discloses the apparatus as recited in claim 11, wherein the instructions indicate a change in the respective publishing rate at which the subset of IoT applications publish commands toward the IoT device, or a change in the respective publishing time window during which the subset of IoT applications publish commands (Thubert, Para.46, in step 620 there is at least one interested subscriber (e.g., S1), then in step 630 the node may compute the ratio between the second frequency at which the interested subscriber desires the data and the first frequency. If this ratio is less than the threshold in step 635 (e.g., F2/F1&lt;Alpha), then buffered data publishing is activated on the node in step 640. As such, through buffered data publishing, the received data may be buffered in step 645 (e.g., into buffers 400), and in step 650, the node may transmit the latest received data (e.g., last, all, average, as mentioned above) to the interested subscriber(s) at the second frequency. Conversely, if there the ratio is not less than the threshold (is greater than or equal to the threshold), then in step 655 the node may simply transmit the latest received data to interested subscriber at the first frequency (i.e., as it is received). The procedure 600 ends in step 660, notably with the inherent ability to continue to receive data, buffer data, change thresholds, change subscriptions, readjust buffered data publishing activity).

As per Claim 15, Thubert discloses an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further comprising computer-executable instructions stored in the memory of the apparatus which (Thubert, Para.17, The memory 240 comprises a plurality of storage locations that are addressable by the processor 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein. The processor 220 may comprise necessary elements or logic adapted to execute the software program… in memory 240 and executed by the processor, functionally organizes the device by, inter alia, invoking operations in support of software processes and/or services executing on the device), when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: 
monitoring a first IoT device, a second IoT device, and an IoT application (Thubert, Para.12, devices such as sensors that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., temperature, pressure, vibration, sound, radiation, motion, pollutants, Para.30, a node/device 130 may receive data of a particular type at a data frequency F1 from a variety of different sources, Para.31, Once the data of a particular type is received, the device 130 may determine whether there is at least one interested subscriber 110 for that data, Para.32, assume that subscriber S1 has requested (e.g., using conventional techniques as will be appreciated by those skilled in the art) to receive temperature readings from nodes in the network at a frequency of "F2a", e.g., once per hour, and that subscriber S2 has requested to receive pressure readings from nodes in the network at a frequency of "F2b" ); 
based on the monitoring, determining that the second IoT device is better for interacting with the IoT application as compared to the first IoT device (Thubert, Para.33, Upon detecting that there is at least one interested subscriber for particular data type, the receiving node may determine a ratio between the subscriber frequency and the data frequency, or F2/F1. If this ratio is less than a configured threshold ("Alpha", e.g., less than 1), then the buffered data publishing feature/functionality may be dynamically activated at the node for that data type and that interested subscriber, Para.39, nodes A, B, and C each report temperature once every minute (1/min), and that an interested subscriber S1 has requested temperature once every other minute (0.5/min). Nodes B and C will compare their frequency with the requested frequency (0.5/1=0.5), and if that ratio is not less than a configured Alpha (e.g., 0.4), then the nodes simply forward their data toward the interested subscriber without activating their buffered data publishing features. Node A, on the other hand, is generating its own data at 1/min, and is receiving data from node B and node C at 1/min each. Accordingly, node A's receiving data rate is 3/min, and the ratio at node A to the desired frequency is 0.5/3=0.167, clearly less than the configured threshold. As such, node A may activate buffered data publishing, and may buffer the incoming data from itself, node B, and node C, and transmit that data toward the interested subscriber S1 once every other minute); 
issuing the instructions to the IoT application, so as to cause the IoT application to interact with the second IoT device instead of the first IoT device, thereby ending the interaction between the first IoT device and the IoT application (Thubert,Para.46, if there the ratio is not less than the threshold (is greater than or equal to the threshold), then in step 655 the node may simply transmit the latest received data to interested subscriber at the first frequency (i.e., as it is received). The procedure 600 ends in step 660, notably with the inherent ability to continue to receive data, buffer data, change thresholds, change subscriptions, readjust buffered data publishing activity,  Para.47, dynamically activating buffered data publishing functionality based on sensor data frequency and frequency at which subscriber applications request the data allows local publishers to be dynamically activated at strategic places in the network in order to optimally reduce traffic in the network, which is a major change compared to traditional models of sensor based networks. Also, the dynamic techniques protect the network from mis-configurations (e.g., manual configurations or improper/inefficient dynamic configurations) where the frequency at which the data is sent by the source is out of sync with the required demand. That is, the dynamic aspects of one or more embodiments described herein alleviate the need for cumbersome and inefficient manual configuration.).
However Thubert does not explicitly disclose generating instructions that indicate a change in an interaction between the IoT application and the first IoT device.
SIEBEL discloses indicating generating instructions that indicate a change in an interaction between the IoT application and the first IoT device (SIEBEL, Para.253, the continuous data processing component 1004 is configured to detect changes, additions, or deletions of data in any of the data sources 208. For example, the continuous data processing component 1004 may monitor data corresponding to analytics for which continuous analytics processing should be performed and initiate processing of a corresponding analytic when that data changes. In one embodiment, the continuous analytics processing may recalculate a metric or analytic based on the changed data). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Thubert with the teachings as in SIEBEL. The motivation for implementing an IoT Platform disclosed herein is a platform as a service (PaaS) for the design, development, deployment, and operation of next generation cyberphysical software applications and business processes. The applications apply advanced data aggregation methods, data persistence methods, data analytics, and machine learning methods, embedded in a unique model driven architecture type system embodiment to recommend actions based on real-time and near real-time analysis of petabyte-scale data sets, numerous enterprise and extraprise data sources, and telemetry data from millions to billions of endpoints. (SIEBEL, Para.41).

As per Claim 16, Thubert in view of SIEBEL discloses the apparatus as recited in claim 15, wherein monitoring the first IoT device, the second IoT device, and the IoT application comprises monitoring interactions that the first IoT device, the second IoT device, and the IoT application have with a service layer hosted on the apparatus (Thubert, para.32, assume that subscriber S1 has requested  to receive temperature readings from nodes in the network at a frequency of "F2a", e.g., once per hour, and that subscriber S2 has requested to receive pressure readings from nodes in the network at a frequency of "F2b". If the received data is either a temperature or pressure, therefore, then there is at least one correspondingly interested subscriber in the data, Para.28, a network 100 may comprise a plurality of nodes/devices 130 capable of generating and/or receiving data at a given rate or frequency ("F1"), such as sensors (e.g., generating their own data and receiving data from upstream nodes toward a destination). In addition, one or more interested subscribers 110 may also be present in the network. These interested subscribers may generally be defined as entities interested to receive a particular type of data (e.g., temperature, pressure, etc.) and at a particular frequency (i.e., how often the subscriber would like to receive the data, e.g., once per hour, day, etc.). This subscriber frequency ("F2") is often different or otherwise asynchronous to the data frequency F1. ).

As per Claim 17, Thubert in view of SIEBEL discloses the apparatus as recited in claim 15, wherein the interaction comprises the IoT application sampling data from the first IoT device, such that the instructions cause the IoT application to sample data from the second IoT device instead of the first IoT device (Thubert, para.46, in step 630 the node may compute the ratio between the second frequency at which the interested subscriber desires the data and the first frequency. If this ratio is less than the threshold in step 635 (e.g., F2/F1&lt;Alpha), then buffered data publishing is activated on the node in step 640. As such, through buffered data publishing, the received data may be buffered in step 645 (e.g., into buffers 400), and in step 650, the node may transmit the latest received data (e.g., last, all, average, as mentioned above) to the interested subscriber(s) at the second frequency, Para.33, assume that subscriber S1 has requested (e.g., using conventional techniques as will be appreciated by those skilled in the art) to receive temperature readings from nodes in the network at a frequency of "F2a", e.g., once per hour, and that subscriber S2 has requested to receive pressure readings from nodes in the network at a frequency of "F2b". If the received data is either a temperature or pressure, therefore, then there is at least one correspondingly interested subscriber in the data.).

The applicant Argue:
Argument 1:	 
Applicant argues that the reference Thubert in view of SIEBEL fails to teach or sst “based on the monitoring, identifying an interaction between the IoT device and an IoT application that can be adjusted;” as recited in claim 1. 
	In response, Examiner would like to point out that the reference Thubert does teach in Para.33, “Upon detecting that there is at least one interested subscriber for particular data type, the receiving node may determine a ratio between the subscriber frequency and the data frequency, or F2/F1. If this ratio is less than a configured threshold ("Alpha", e.g., less than 1), then the buffered data publishing feature/functionality may be dynamically activated at the node for that data type and that interested subscriber.” and in  Para.32, “assume that subscriber S1 has requested (e.g., using conventional techniques as will be appreciated by those skilled in the art) to receive temperature readings from nodes in the network at a frequency of "F2a", e.g., once per hour, and that subscriber S2 has requested to receive pressure readings from nodes in the network at a frequency of "F2b". If the received data is either a temperature or pressure, therefore, then there is at least one correspondingly interested subscriber in the data.” and in Para.47, “dynamically activating buffered data publishing functionality [adjust] based on sensor data frequency and frequency at which subscriber applications request the data allows local publishers to be dynamically activated at strategic places in the network in order to optimally reduce traffic in the network, which is a major change compared to traditional models of sensor based networks. Also, the dynamic techniques protect the network from mis-configurations (e.g., manual configurations or improper/inefficient dynamic configurations) where the frequency at which the data is sent by the source is out of sync with the required demand.” And in para.46, “if there the ratio is not less than the threshold (is greater than or equal to the threshold), then in step 655 the node may simply transmit the latest received data to interested subscriber at the first frequency (i.e., as it is received). The procedure 600 ends in step 660, notably with the inherent ability to continue to receive data, buffer data, change thresholds, change subscriptions, readjust buffered data publishing activity, etc., as described herein and as may be appreciated by those skilled in the art.”. 

The subscriber S1 (by using IOT App) has requested to receive temperature readings from nodes (IOT device) in the network at a frequency of "F2a", e.g., once per hour which can be interpreted as identifying an interaction between the IoT device and an IoT application. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449